 
     
 
 
 

UNITED STATES DISTRICT couRTY &, we
SOUTHERN DISTRICT OF NEW YORK? do.

t
Note .

 

x

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to: 15-cy-9903 (GBD)(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

| Republic of Iran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETT/ARAN PLAINTIFFS IDENTIFIED AT EXHIBITS A AND B

(BURNETT / IRAN XVIII)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of
Iran, et al., Case No. 15-cv-9903 (GBD)(SN), who are each a spouse, parent, child, or sibling (or
the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on
September 11, 2001 (as identified on Exhibit A), or the estate of an individual who was killed in
the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the Judgment by
Default for liability only against the Islamic Republic of Iran, the Islamic Revolutionary Guard
Corps, and the Central Bank of the Islamic Republic of Iran (collectively, the “Iran Defendants”)
entered on January 31, 2017 (15-cv-9903, ECF No.85), together with the entire record in this case,
it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf

of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-

 

 

 
Case 1:03-md-01570-GBD-SN Document 5724 Filed 01/23/20 Page 2 of 3

cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist
attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit B, who are each the estate of a victim of
the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B; and
it 1s

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit C to the
Declaration of John M. Eubanks, dated January 22, 2020 (and identified in Exhibit B), are awarded
economic damages as set forth in Exhibit B and as supported by the expert reports and analyses
submitted as Exhibit C of the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment interest
of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for

punitive damages, economic damages, or other damages (to the extent such awards have not

 

 

 
Case 1:03-md-01570-GBD-SN Document 5724 Filed 01/23/20 Page 3 of 3

previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue, and it is |

ORDERED that the remaining Burnett/fran Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for solatium
or by estates for compensatory damages’ for decedents’ pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing
on Exhibits A and B.

Dated: New York, New York S RDERED:

en 4, A, Dorwk
go

“Wan ne 9863 RGE B. DANIELS
AK 0% eves United States District Judge

 

 

 

 
 

Z 40 T a8ed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'000°00S°8 — $ PI'YO IpUOUATe yy Use diqiyd IpuoUNIEYy yuely Iayod| LI
00'000°00S°8 — $ PIEYO Ov sepsnod SPTOYSIN ov uesns] 91
00'000'00S'8 —$ PIO Oy myyy ydasor oul uesns} ¢]
00'000°00S‘z1_ $ | 9snods old seysnoq oy uesng| +]
oo 000;OSz'r =$ | surTqIS oquioje ouuy oe oquioye yuery] €]
oo'000.OsSz'r $ |] sulIgIs suryuor poeqor| “AL suryuor ydosor| 71
00'000.00S°8 —$ PIO SyOIIOH uely poeyoW SYOOLIOH Woqoy Jaeyot] 11
00'000'00S°8 = $ PIO SYIOLIOH ysIoy BIS) SYOOLO woqoy poeyoA | OL
oo'000;OSszTr = $ | BUTTS SUeTTIL AA ule 9y}010( weyyway.)-Saqio 4 osoy [2d] 6
000000058 $ PryO olzeqiqd JUSOULA, ydasor o1ze qid stouel] yUsoUIA| g
oo'o00';oszr = $ | sults suny) TR AA DADS sunyo OD eA) L
00'000‘00S‘°ZI $ |] esnodg Jpoorey TOYO jpooreyD Jopuexo[y Wwe} 9
00'000°00S°8$ PIO Jgooyey uelig jpoopeyo Jopuexa[V UIRTTTAA|
00°000‘00S‘Z1 $ | asnods eseing ‘Vv SPOUSAL] «AL vselng 7 uyoc] >
00'000°00S°8 —$ PIO “V'S'W PITY uuy WOT rysuAzory 'D [Oey
JOUTU Jo Jyeyaq
uo rysuAZoly t

00°000°00S‘8 $ yore J asoIqury POOMION, woreys dsoIQuIyy AOTSOM. ned Cc
00°000'00S‘8 $ yusleg osoIqUiy [neg yous y osoIqUIy AdTSOM jneg] |

a

leo

m

>

ze |e

2 ia

= 4 aANVN x aINVN
WALLYI10S m = | HINVN SVT aaa GNVN LSult| S | FAVN LSVT a1aqln GINVN ISala]

Le d d =

2 z AMILNIVTE | twa AALLNIV'T = INIGIOIG | aqajaa INAGA0aG

o |

= 13

re ws

o

&

2

—_

V LISIHXa

 

ZjO T abed OZ/EZz/TO palld T-vyZ2G uawNs0q NS-GdD-0/STO-Pw-E0:T esed

 
 

00-000 ‘aga'3 +} #4 4d

i

 

740 7 a8ed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000/90G' 84 0G-B00-00S2+- $ | cERedS Ossny Apoaog ouayIy ossny YW aukem| 81
~ &
mo
>
a le
Z| 5
x 4 AINVWN a AINVN
Vv
wonsvaos | & | E|suexter| gaan Jamcseme] &] awysiees | ram [AMISH
° 2 HALLNIV Td oe INAGaOAd
o =
& co
CQ —
= ~
o
ce
z
=
V LISTHX4

 

 

Z4J0zZ abedq OZ/EZ/TO Palla T-pz2g JuawND0g NS-Gd89-0ZSTO-Pw-E0-T aseD

 
 

T Jo T adeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°78S°8SL'07I $
00 SPE ZIELTZ $l OOSPETIEST § 00°000°000°7 — $ WOTTT MA plore py preg) 12
00° 8br'SSL‘9 $¢| 00 8rr'ssL'p $ | 00000;000% $ WOS|IM uoqy we] O07
00'°8£5°906°01 $ | 00'8ES9068 §=§¢ 00'000'000° —$ BIDQUION “L JPeYoIA| 61
00'000‘000'7 $ 000000007 = $ uosdwoy,] Autag} 81
00°000°000°7 $ 000000007 = $ sul][ns ore yl piaeq| LI
00°000°000°7 $ 00°000°000°% = $ MUS Vv ereqieg| 91
O0'SPOTEEL TT $]O0OSPO'EEL6 §$ 00'000°000° $ JOON L SIND] ST
00°000°000°7 $ 00'000°000°% = $ OLURZEN f sloueLy| Pl
00'000‘000°7 $ 00°000°000°% $$ “If JOTI ‘9 yWoqoy] €1
00'007°890°01 $ | 00°007'°890'8 — $ 00'000°000°% —$ uue Qo f sewoy] ZI
00°000°000°7 $ 00°000°000°% — $ MOIQrT jomeq] {1
00°7L8OPS‘L $ | 007L8'0rs'S = $ 00'000°000° —$ soddoy ‘d soule(} 6
00°000°000°7 $ 00'000'000°% = $ uingdoyH ueITy ywogoy; 8
00°000°000°7 $ 00°000'000°% —$ onde} nojArey| L
00 LOP IPT! $ | OO LOPIPT6 §$ 00°000°000°7 ~—s§$ Joyoshy UW uyor}] 9
00'000°000°7 $ 000000007 $ youey a0uaHa[] ¢
00'LZL‘007' IT $ | OOLZL‘007'6 = $ 00'000°000° —$ ]joosuq uoydaig}
00'000°000°7 $ 00°000°000° = $ weuryn) [[ouUOI/ ueofy €
00°000°000°7 $ 00'000°000° — $ sung) OD eM} 7
00°000°000°7 $ 00'000°000°% — $ esvng “Al uyory |

ALVIS GaAduvMV

OA LNAOWY SSOT ATSNOIAGUd | DNAAAAAS a AWVN LSVT | dINVN WICCIW | AINVN LS
LNawoaar OIINONODA ONTMAAANS ANV NIVd = | SLNadaOAd | SLNAGHOad | S.LNAGHOAM | #
AVN IVLOL LNaAGaOad NV NIVd INAGIOAG m 11/6 11/6 11/6

INAGaOdd
@ LIGMHXa

 

TjoT abed OZ/EZ/TO Palla ¢-vz22G uawNs0q NS-dd9-0/STO-PW-E0:T sed

 
